Citation Nr: 9919745	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-23 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than November 7, 
1996, for the grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active service from December 1952 to December 
1956.  This matter came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
post-traumatic stress disorder (PTSD).  Pursuant to a Board 
remand, the RO granted service connection for PTSD and 
assigned a 30 percent evaluation, effective November 7, 1996.  
The veteran disagreed with the effective date of that award, 
but the RO declined to assign an earlier effective date.  The 
Board issued a decision denying the veteran's claim for an 
earlier effective date in November 1998.  However, pursuant 
to 38 C.F.R. § 20.904(a) (1998), the November 1998 decision 
was vacated by the Board in April 1999.  The matter is once 
again before the Board for de novo review by another Member 
of the Board.  


FINDINGS OF FACT

1.  On May 10, 1988, the veteran filed an original claim for 
entitlement to service connection for PTSD, and the current 
claim has been active since that time.  

2.  In a February 1997, rating decision, the RO granted 
service connection for PTSD, with a 30 percent evaluation 
assigned, effective as of November 7, 1996.

3.  A VA examination report dated June 22, 1995, contains the 
first clear diagnosis of PTSD related to exposure to atomic 
radiation.  


CONCLUSION OF LAW

The criteria for an effective date earlier than November 7, 
1996, for the award of service connection for PTSD have been 
met; the proper effective date for the award of service 
connection for PTSD is June 22, 1995.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.400(b)(2), 
(q)(1)(i), (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

After a review of the record, the Board is satisfied that all 
relevant facts have been properly and sufficiently developed.  
The Board is not aware of any additional relevant evidence 
which is available in connection with the issue on appeal.  
Therefore, no further action is necessary to meet the duty to 
assist the veteran with the development of evidence in 
connection with his claims.  See 38 U.S.C.A. § 5107(a) (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Effective dates for disability compensation are assigned in 
accordance with 38 C.F.R. § 3.400 (implementing 38 U.S.C.A. § 
5110).  Under that regulation, unless otherwise provided, the 
effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 38 
C.F.R. § 3.400.  

A review of the procedural history of this claim is relevant.  
The veteran filed his original claim for entitlement to 
service connection for PTSD in May 1988.  That claim was 
denied by a rating decision dated in September 1990.  
Evidence considered in that decision included a report of VA 
psychiatric examination dated in August 1990.  The veteran 
disagreed with that rating decision, submitted additional 
evidence and presented testimony and argument at a personal 
hearing.  In January 1993, a hearing officer continued the 
denial of the veteran's claim.  In May 1995, the Board 
remanded the claim for additional development.  The veteran 
was afforded two mental health evaluations.  The RO continued 
to deny the claim, until February 1997, at which time the RO 
issued a rating decision granting service connection for 
PTSD.  The RO reportedly based its decision on liberalizing 
legislation regarding PTSD, enacted November 7, 1996.  
Accordingly, the RO assigned an effective date of November 7, 
1996.  It is with this determination that the veteran 
disagrees.  

As noted, effective dates for the grant of service connection 
are assigned in accordance with 38 C.F.R. § 3.400, which has 
multiple subparts.  As the initial denial of service 
connection was based only on the 1990 examination, the later 
medical evidence submitted while the claim was active but 
before a final decision necessitates the application of 38 
C.F.R. § 3.400 (q)(1)(i).  This section provides that when 
there is such new and material evidence received within the 
appeal period or prior to the appellate decision, the 
effective date will be as though the former decision had not 
been rendered.  Thus, the effective date of the veteran's 
award shall be assigned as though the 1990 denial had not 
been rendered.  

As noted at 38 C.F.R. § 3.400 (p), the effective date of an 
award of compensation made pursuant to a liberalizing law 
shall be made in accordance with the facts found but will not 
be earlier than the effective date of the act or law.  38 
C.F.R. § 3.114.  The RO granted service connection for PTSD 
as of the date the VA adopted different criteria with regard 
to stressors.  Thus, if the Board were to conclude that the 
proper effective date was the date of the liberalizing law, 
November 7, 1996, would be the proper effective date.  
However, the Board will consider whether an earlier date 
should be allowed based on other pertinent provisions in 38 
C.F.R. § 3.400.  

With regard to disability compensation, 38 C.F.R. § 
3.400(b)(2) specifically provides that the effective date is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400(b)(2).  

A service-connected disability is one which was incurred in 
or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge from service, such as PTSD, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(1996, 1998).  

The requirements for establishing service connection for PTSD 
have changed during the time in which the veteran's claim has 
been active.  In pertinent part, service connection for PTSD 
has generally required [1] medical evidence establishing a 
clear diagnosis of the disorder, [2] credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and [3] a link, established by the medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 137 (1997). 

In the present case, the date of claim is May 10 1988.  There 
are no records which are contemporaneous with that 
application which show a diagnosis of PTSD.  Thus, the Board 
must ascertain the date entitlement arose.  

A VA examination conducted in August 1990 yielded a diagnosis 
of major depression.  The veteran had reported that he was 
growing increasingly distressed about being exposed to atomic 
testing while in service.  He also stated that he had been in 
therapy with an individual named Manuel Viola from 1979 to 
1983.  The examiner noted that the veteran did not meet 
enough of the clinical criteria for a diagnosis of PTSD.  

In a written statement dated in November 1991, Manuel J. 
Viola, ACSW, LCSW, indicated that he treated the veteran for 
four years beginning in 1979.  Symptoms included extreme 
anxiety, agitation, lack of motivation, inability to sleep 
and compulsive hand washing.  The veteran had related to Mr. 
Viola that these symptoms started after he was assigned to a 
special unit in the service.  Mr. Viola opined that the 
veteran's symptoms met the diagnoses of major depression, 
obsessive compulsive behavior and PTSD.  

The Board finds that neither the 1990 examination report nor 
the statement from Mr. Viola establishes a clear diagnosis of 
PTSD.  The VA examiner expressly concluded that the veteran 
did not have PTSD, while Mr. Viola's opinion is not supported 
by clinical records and does not set forth reasoning 
consistent with the criteria for a diagnosis of PTSD.  

The first evidence of a clear diagnosis of PTSD as a result 
of stress resulting from being exposed to atomic testing is 
the June 22, 1995 VA examination report.  That report 
contains a diagnosis of post-traumatic stress disorder, 
chronic, moderate to severe.  The examiner related the 
veteran's PTSD to his exposure to atomic blasts, noting that 
the veteran had suffered from the symptoms of PTSD since 
service.  It was noted that the veteran had become 
increasingly symptomatic as information regarding the affects 
of ionizing radiation had become more available.  This 
report, while prepared by a psychologist, was approved by the 
Chief of Psychiatry Service, the same individual who signed 
the 1990 examination report.  

In an additional letter dated in July 1995, Mr. Viola, 
reiterated his diagnoses noted above, and also indicated that 
the veteran still suffered from major depression, PTSD and 
obsessive compulsive disorder.  Again, this assessment did 
not provide a clear diagnosis of PTSD.  

A subsequent evaluation was conducted by a VA psychiatrist in 
July 1995.  This examiner confirmed the diagnosis made by the 
psychologist in June 1995 and noted that the PTSD was 
directly related to the exposure at the atomic tests.  

The Board finds that, since the June 1995 examination report 
contains the first clear diagnosis of PTSD related to 
exposure to atomic testing, the date of that examination is 
the date entitlement to service connection for PTSD arose.  
The Board notes that a sufficient stressor was identified in 
this examination report, that the sufficiency of a stressor 
to support a diagnosis of PTSD is a medical question, and 
that the Board is not free to reject the June 1995 PTSD 
diagnosis on its own unsubstantiated opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

An additional examination conducted in January 1997 further 
underscores the fact that the veteran had a valid diagnosis 
of PTSD in June 1995 which satisfied the criteria of the then 
controlling DSM-III, in addition to the currently controlling 
DSM-IV.  

Accordingly, entitlement to service connection for PTSD arose 
June 22, 1995.  Thus, the veteran is entitled to an earlier 
effective date for the assignment of service connection for 
PTSD.  However, the preponderance of the evidence is against 
the assignment of an effective date earlier than June 22, 
1995.  


ORDER

An effective date earlier than November 7, 1996, for the 
grant of service connection for PTSD is granted, and the 
proper effective date is June 22, 1995.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

